MEMORANDUM**
Timothy Jonathan Lundberg appeals pro se the district court’s order dismissing *348his action alleging judicial and government misconduct in criminal proceedings. We have jurisdiction under 28 U.S.C. § 1291. We review the district court’s dismissal de novo. See Hicks v. Small, 69 F.3d 967, 969 (9th Cir.1995). We affirm.
The district court properly held that it lacked subject matter jurisdiction because Lundberg’s federal claims were wholly insubstantial. See Hagans v. Lavine, 415 U.S. 528, 537-38, 94 S.Ct. 1372, 39 L.Ed.2d 577 (1974). Lundberg’s arguments regarding absolute judicial immunity are unavailing because the action was dismissed as frivolous, not on immunity grounds.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *348courts of this circuit except as provided by Ninth Circuit Rule 36-3.